DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 1/7/22.
Claim objections withdrawn since amended accordingly.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
1] applicant argues (emphasis added)
In the pending Office Action, the Examiner asserts that various portions of the Mehra reference teach or suggest limitations that include, "receiving a selection of a user role from among the presentation of the set of user roles, the user role corresponding with a temporal period within a schedule, and a notification criteria that includes a geolocation criteria" as previously recited by independent claim 1. 3 Although Applicant respectfully disagrees with this assertion, Applicant has nonetheless amended the claims for further clarification in order to facilitate prosecution. In particular, the independent claims have been amended to recite limitations that include, in relevant part,
receiving a selection of a user role from among the presentation of the set of user roles. the user role corresponding-with a duration that includes a temporal period ·within a schedule, and a set of notification attributes that define properties of notifications presented to the user account;

Support for the amendments can be found in the specification as originally filed at [0023]
and [0091]. Applicant respectfully submits that the cited references fail to teach or suggest such
limitations.

For example, Mehra provides systems and methods for "routing healthcare information
based on a role associated with a user," wherein such information "may not always need to go to a
specific person but, rather, may need to be communicated to a role." Relevant portions of Mehra provide, that in certain embodiments, the disclosed system may provide an "escalation service"
feature to re-route information to one or more backup users, which the Examiner has likened to the
"notification criteria" recited by the pending claims. Applicant respectfully disagrees.

For example, Mehra provides that in certain embodiments, "when information is communicated that requires an action, the information may be communicated to a different, backup role when no response is received after a predefined period of time " 5 Mehra therefore provides an embodiment ,wherein notifications may themselves be distributed to different users based on the occurrence of some t1igger condition. Mehra does not however provide that a given "user role" may itself be associated with a set of notification attributes, wherein the notification attributes define properties of notifications presented to the user account. For the reason, Applicant respectfully submits that Mehra does not teach or suggest limitations that include, "receiving a selection of a user role from among the presentation of the set of user roles, the user role corresponding with a duration that includes a 

	The examiner respectfully disagrees.
	Specifically, Mehra discloses receiving a selection of a user role from among the
presentation of the set of user roles (Mehra: fig 2 & 4-8, [0040-59]: assignment manager 244 associates roles with users based on manual input, for example, user A in charge of scheduling nurse shifts (receiving a selection of a user role from among the presentation of the set of user roles) and User B originally schedule to be primary nurse (role) for room 1 on Friday and user B called in sick … user A manually assigns role of primary nurse for room 1 to user C (receiving a selection of a user role from among the presentation of the set of user roles) [0058]),
the user role corresponding with a temporal period within a schedule (Mehra: see fig 3-4 &7A-B & 8, on-call “schedulable” and “on-call attending” and time schedule (user role(s) corresponding with a temporal period within a schedule); fig 2 & 6A-C, [0042-58]: roles associated with locations, particular rooms [0043] … escalation service (set of notification criteria) re-routes information in event user associated with original role does not respond or rejects communication, for example, after predetermined time (corresponding with a temporal period) … based on role e.g. a charge nurse of the floor at that particular time (user role(s) corresponding with a temporal period within a schedule … and set of notification criteria) [0046] … for instance, clinician may be identified as scheduled to be associated with a role for a particular time period (the user role corresponding with a duration that includes a temporal period within a schedule) but system may recognize whether or not the clinician is actually present e.g. in the facility, logged on the system, etc [0052] …)
and a set of notification attributes that define properties of notifications presented to the user account (Mehra: fig 1-2 & 6A-C, [0003-50]:… for instance, clinician may be identified as scheduled to be associated with a role for a particular time period but system may recognize whether or not the clinician is actually present e.g. in the facility, logged on the system, etc  and criteria defining what constitutes presence may be client-defined such that a facility can determine what is most appropriate for its a set of notification attributes that define properties of notifications presented to the user account) [0052] … information may be communicated using user contact preferences e.g. Alarm type A communicated to mobile device but Alarm type B communicated to electronic email account (a set of notification attributes that define properties of notifications presented to the user account) … intelligent role-based routing may be used in combination with proximity-based notifications (a set of notification attributes that define properties of notifications presented to the user account) detailed below [0004; 24] … contact preferences data store 224 stores contact preferences for all users … specify a modality by which a user is to be contacted in particular circumstances [0050]).
Mehra did not explicitly disclose “duration.”
However, one of ordinary skill understands that given any time period, it would be obvious to include the property of any time period, that is, a duration (or a start time, end time, or any other properties of a time period).
	Furthermore, Hughes discloses the user role corresponding with a duration that includes a temporal period within a schedule (Hughes: fig 12-14, [0084-91]: fig 12 “My shift preferences” as a tool to manage your list of preferred shifts … will use these preferences to alert you when a shift meets your requirements comes available … and see fig 12 fields “minimum duration” and “maximum duration” and see fig 13 “available shifts” good news! We have located shifts that meet your profile and requirements and see time: 8:00am-5:00pm (this is a duration of 8 hour shift and see with fig 12 – this time will meet the duration fields)).
	Furthermore, the amendment “receiving a selection of a user role from among the presentation of the set of user roles, the user role corresponding with a duration that includes a temporal period within a schedule, and a set of notification attributes that define properties of notifications presented to the user account” is rejected as design choice and the courts have held that it is unpatentable because specifying the particulars of a duration that includes a temporal period within a schedule a and a set of notification attributes that define properties of notifications presented to the user account would not have modified the operation of the device, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0125156 A1 to Mehra et al. (“Mehra”) in view of U.S. Patent Publication No. 2013/025485 A1 to Ordille et al. (“Ordille”) and further in view of U.S. Patent No. 2008/0027783 A1 to Hughes et al. (“Hughes”).	
As to claim 1, Mehra discloses a method (Mehra: fig 1-10, [0004-7; 38; 45-50; 64-76]: see fig 2-3 & 8-10 see fig 3 build role properties role name “on-call cardiologist” & fig 7A-B GUI example of Rita Vanderveen on-call cardiologist available and fig 10 block 1012 link user’s contact preferences  with the role and for instance, an alert (notification) that a patient is entering the emergency department with a heart attack should be communicated to an on-call cardiologist rather than specifically to Dr X who may be a cardiologist but is not necessarily on call at the time of the emergency [0004] …).
Mehra did not explicitly disclose accessing a user profile associated with a user account, the user profile comprising user profile data that includes one or more user attributes (emphasis added).   
Specifically, Mehra discloses accessing a user information associated with a user account, the user information comprising user information data that such as might be in user profile(s)) include phone numbers, phone extensions (one or more user attributes), instant messaging account information (user account), e-mail addresses and the like (such as might be in user profile(s) including one or more user attributes) and the role defining service links user names and contact information with roles (such as might be in user profile(s) including one or more user attributes) [0038] …   ).
Nonetheless, Mehra did not explicitly disclose accessing a user profile associated with a user account, the user profile comprising user profile data that includes one or more user attributes (emphasis added).
Ordille discloses accessing a user profile associated with a user account (Ordille: fig 1-28, [0164]: see fig 24 account (user account) 2400 with buttons for account information, profile and subscription and change pin (accessing a user profile associated with a user account)  and 2410 defining notification preferences that include define time profiles and define notification profiles (accessing a user profile associated with a user account) and fig 24 interface allows user to define notification preferences, such as point of contact and time profile (accessing a user profile associated with a user account) [0164]), 
the user profile comprising user profile data that includes one or more user attributes (emphasis added) (Ordille: fig 1-28, [0159-167]: fig 23-28 exemplary user interfaces, for example, fig 25 interface allows users to view, update or delete their notification profiles (user profile(s)) for 24x7, alarm and routine (… comprising user profile data that includes one or more user attributes) and fig 26 allows users to enter new notification profile and specify parameters (… comprising user profile data that includes one or more user attributes) [0165]).
Mehra and Ordille are analogous art because they are from the same field of endeavor with respect to hospital notification systems.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ordille into the method 
Mehra and Ordille further disclose identifying a set of user roles based on the one or more user attributes (Mehra: fig 2 & 4-8, [0040-59]: fig 6A-C illustrate various roles associated with entities, in this example, hospital service cardiology includes roles on-call resident, on call fellow, on call attending, resident 1, resident 2 … (identifying a set of user roles based on the one or more user attributes, in this example, user attributes include affiliation with cardiology hospital service, status of on call and particular title) [0042-43] … fig 2 presence detection component determines whether a clinician is actually present and this information is used to determine whether user is associated with a given role (identifying a set of user roles) … for example, clinician may be identified as scheduled to be associated with a role for a particular time period (based on the one or more user attributes) but recognizes the clinician is or not present e.g. in facility, logged into system, etc … criteria defining what constitutes presence   … proximity component routes information to users (identifying a set of user roles)  which are closest to a relevant location (based on the one or more user attributes) … used separately or in combination with role-based routing … proximity-based rules used in combination with role-based rules (identifying a set of user roles based on the one or more user attributes) … proximity based on location to which a user is assigned to work at a given time (identifying a set of user roles based on the one or more user attributes) [0052-53] … role association service 240 … associates users with roles and groups based on schedules, assignment and manual claiming and once a user is associated with a role, any communication sent to the role will be routed to the user (identifying a set of user roles based on the one or more user attributes) [0055]),
 each role among the set of user roles associated with at least a notification criteria (Mehra: fig 2 & 4-8, [0040-59]: … role association service 240 associates users with roles and groups based on schedules, assignment and manual claiming (roles associated with at least a notification criteria) and once a user is associated with a role, any communication sent (notification(s)) to the role will be routed to the user (each role among the set of user roles associated with at least a notification criteria) [0055] … fig 2 & 8 escalation service may re-route information to one or more backups (among the set of user roles associated with) in event user associated with original role does not respond or rejects communication (each role among the set associated with notification criteria) … alert may be communicated to second individual (among the set of user roles associated with)  based on role (each role among the set) e.g. a charge nurse of the floor at that particular time (associated with notification criteria) [0046] …).
Mehra did not explicitly disclose causing display of a presentation of the set of user roles (emphasis added).
Specifically, Mehra  discloses receiving a selection of a user role from among the presentation of the set of user roles (Mehra: fig 2 & 4-8, [0040-59]: assignment manager 244 associates roles with users based on manual input, for example, user A in charge of scheduling nurse shifts (receiving a selection of a user role from among the presentation of the set of user roles) and User B originally schedule to be primary nurse (role) for room 1 on Friday and user B called in sick … user A manually assigns role of primary nurse for room 1 to user C (receiving a selection of a user role from among the presentation of the set of user roles) [0058]).
Furthermore, Ordille discloses causing display of a presentation of user roles (Ordille: fig 1-28, [0159-167]: fig 23-28 exemplary user interfaces, for example, fig 25 interface allows users to view, update or delete their notification profiles for 24x7, alarm setup and routine and fig 27 interface allows a user to subscribe to notifications [0166] and fig 28 interface presents list of subscriptions to the corresponding user and buttons for each subscription to turn off, delegate or delete subscription [0167]  and fig 10 … so Dr Tandon may delegate her subscriptions (roles) to Dr Weiss or even create a subscription to which Dr Weiss see with fig 28 [0167] - causing display of a presentation of the set of user roles & receiving a selection of a user role from among the presentation of the set of user roles) [0078]).
Nonetheless, Mehra did not explicitly disclose causing display of a presentation of the set of user roles (emphasis added).
Hughes discloses causing display of a presentation of the set of user roles (Hughes: fig 1-28, [0016-40; 53; 75]: entity registration screen for user representing hiring entity or worker looking to be hired [0053] and if a user associated with more than one user class role (e.g. represents hiring entity and is also worker), user prompted to select which role they wish to assume for session [0075] and see fig 4 given below with temporary and long term staffing (roles) needs – annotated by examiner)).
Hughes Fig 4 (annotated by examiner)

    PNG
    media_image1.png
    629
    480
    media_image1.png
    Greyscale

, Ordille and Hughes are analogous art because they are from the same field of endeavor with respect to interfaces.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hughes into the method by Mehra and Ordille.  The suggestion/motivation would have been to allow users to register as users of systems and indicate which role(s) they will assume and to indicate general preferences regarding types of work and, for example, for an entity that is a health care facility, hospital or private party, a default account manager (role) may have full access and may be used to assign one or more roles for other accounts … and a shift supervisor may be responsible for direct oversight of nurses and see example table 1 (Hughes: [0045; 67]).
Mehra, Ordille and Hughes further disclose receiving a selection of a user role from among the presentation of the set of user roles (Mehra: fig 2 & 4-8, [0040-59]: assignment manager 244 associates roles with users based on manual input, for example, user A in charge of scheduling nurse shifts (receiving a selection of a user role from among the presentation of the set of user roles) and User B originally schedule to be primary nurse (role) for room 1 on Friday and user B called in sick … user A manually assigns role of primary nurse for room 1 to user C (receiving a selection of a user role from among the presentation of the set of user roles) [0058]), 
the user role corresponding with a duration that includes a temporal period within a schedule (Mehra: see fig 3-4 &7A-B & 8, on-call “schedulable” and “on-call attending” and time schedule (user role(s) corresponding with a temporal period within a schedule); fig 2 & 6A-C, [0042-58]: roles associated with locations, particular rooms [0043] … escalation service (set of notification criteria) re-routes information in event user associated with original role does not respond or rejects communication, for example, after predetermined time (corresponding with a temporal period) … based on role e.g. a charge nurse of the floor at that particular time (user role(s) corresponding with a temporal period within a schedule … and set of notification criteria) [0046] … for instance, clinician may be identified as scheduled to be associated with a role for the user role corresponding with a duration that includes a temporal period within a schedule) but system may recognize whether or not the clinician is actually present e.g. in the facility, logged on the system, etc [0052] …), 
and a set of notification attributes that define properties of notifications presented to the user account (Mehra: fig 1-2 & 6A-C, [0003-50]:… for instance, clinician may be identified as scheduled to be associated with a role for a particular time period but system may recognize whether or not the clinician is actually present e.g. in the facility, logged on the system, etc  and criteria defining what constitutes presence may be client-defined such that a facility can determine what is most appropriate for its circumstances (a set of notification attributes that define properties of notifications presented to the user account) [0052] … information may be communicated using user contact preferences e.g. Alarm type A communicated to mobile device but Alarm type B communicated to electronic email account (a set of notification attributes that define properties of notifications presented to the user account) … intelligent role-based routing may be used in combination with proximity-based notifications (a set of notification attributes that define properties of notifications presented to the user account) detailed below [0004; 24] … contact preferences data store 224 stores contact preferences for all users … specify a modality by which a user is to be contacted in particular circumstances [0050]); and
assigning the notification criteria associated with the user role to the user account for the temporal period that corresponds with the user role within the schedule (Mehra: fig 2 & 6A-C, [0042-50]: … escalation services re-routes to one or more backup users … when information communicated requires action communicated to different backup role after a predetermined period of time … may be escalated to individual that manually claimed a role for a particular time may/may not correspond with a schedule role [0046]).
Same motivation applies as mentioned above to make the proposed modification.
explicitly disclose “duration.”
However, one of ordinary skill understands that given any time period, it would be obvious to include the property of any time period, that is, a duration (or a start time, end time, or any other properties of a time period).
Furthermore, Hughes discloses the user role corresponding with a duration that includes a temporal period within a schedule (Hughes: fig 12-14, [0084-91]: fig 12 “My shift preferences” as a tool to manage your list of preferred shifts … will use these preferences to alert you when a shift meets your requirements comes available … and see fig 12 fields “minimum duration” and “maximum duration” and see fig 13 “available shifts” good news! We have located shifts that meet your profile and requirements and see time: 8:00am-5:00pm (this is a duration of 8 hour shift and see with fig 12 – this time will meet the duration fields)).
Furthermore, the amendment “receiving a selection of a user role from among the presentation of the set of user roles, the user role corresponding with a duration that includes a temporal period within a schedule, and a set of notification attributes that define properties of notifications presented to the user account” is rejected as design choice and the courts have held that it is unpatentable because specifying the particulars of a duration that includes a temporal period within a schedule a and a set of notification attributes that define properties of notifications presented to the user account would not have modified the operation of the device, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As to claim 2, Mehra, Ordille and Hughes disclose wherein the duration includes one or more of:
an event based period that comprises at least a termination event (Mehra: fig 2 & 4-8, [0040-59]: fig 2 escalation service re-routes information to one or more back-up users in the event (event based) when no response received from user associated with original role (at least a termination event) or rejects at least a termination event) after predetermined time (an event based period that comprises at least a termination event) [0046]); and
a location based period that comprises at least a termination location (Mehra: fig 2 & 4-8, [0040-59]: fig 2 escalation service re-routes information to one or more back-up users … alert may be communicated to second user based on role e.g. a charge nurse of the floor (location) at a particular time (a location based period that comprises at least a termination location) [0046] … may identify conflicts and as a result automatically re-route communication, for instance, an on-call surgeon may have an emergency surgery (in surgery- location) and not be able to respond to alerts and system recognizes on-call contact is currently in surgery (a location based period that comprises at least a termination location) and automatically re-route information to a back-up user [0048]).
For motivation, see rejection of claim 1.
As to claim 3, Mehra, Ordille and Hughes disclose wherein the presentation of the set of roles includes a radio selection (Hughes: fig 4, [0053; 75]: and see fig 4 given above with radio selection button(s) next to each of temporary and long term staffing (roles) needs – annotated by examiner)).
For motivation, see rejection of claim 1.
As to claim 4, Mehra, Ordille and Hughes disclose receiving a request that includes an identification of the user role from a client device (Hughes: fig 12-15, [0084-91]: section “Managing availability” workers may search for shifts using preference setting (identification of the user role(s)) or by direct query and worker may complete form with shift preferences such that system will communicate notifications when shifts matching her preferences are identified [0084-85];
fig 10-11, 17-21, [0070; 92-93]: section “Posting Shifts”: if shift recurring (e.g. a particular date/time will be repeatedly need to be filled), or wishes to constrain to a few set rate/skill/experience profiles, user can create and configure “Quick Add” (identification of user role(s)) having variable fields preset and stored for later … for example, user can indicate a short name for a shift (e.g. ER identification of user role(s)), a description, and start and end times [0092-93] and hiring entities may view information about workers and professionals registered to participate in the marketplace and may save search settings (criteria) for future shift requests as “Quick Add” to initiate a shift with a certain worker (role) and posts the shift(s) such that all qualifying workers (roles) may be considered to fill the shift [0070] and see fig 17-18 (fig 17-18 given above – annotated by examiner);
identifying the user profile associated with the user role in response to the request that includes the identification of the user role (Hughes: fig 12-15, [0084-91]: worker may complete form with shift preferences such that system will communicate notifications when shifts matching her preferences are identified (identifying the user profile associated with the user role …) [0084-85] … following a manual or automated search and match search results may be displayed to worker (in response to the request that includes the identification of the user role), for example, short description of the position(s) (role(s)), description of skills needed, name and location of facilit(ies), date of shift(s), start time(s), the rate and a response button (e.g. bid, reject) and worker may request list that do not conflict with confirmed shifts [0086-87]; 
fig 10-11, 17-21, [0070; 92-93]: section “Posting Shifts”: shift form includes information similar to the Quick Add form and allows use of Quick Add to complete some or all of the information for creating new shift request and/or saving information as a Quick Add (user profile associated with the user role) and if Quick Add selected (identifying the user profile associated with the user role in response to the request), Quick Add information populates the form with some or all fields previously entered when Quick Add defined (includes the identification of the user role) [0097] and … for example, user can indicate a short name for a shift (e.g. ER Triage AM) (identification of user role(s)), a description, and start and end times (includes the identification of the user role) [0092-93]  and see fig 17-18 (fig 17-18 given above – annotated by examiner); and
identifying the user profile associated with the user role …) [0084-85] … following a manual or automated search and match search results may be displayed to worker (causing display of a user identifier associated with the user profile in response to the request that includes the identification of the user role), for example, short description of the position(s) (role(s)), description of skills needed, name and location of facilit(ies), date of shift(s), start time(s), the rate and a response button (e.g. bid, reject) and worker may request list that do not conflict with confirmed shifts [0086-87];
fig 10-11, 17-21, [0092-93; 109-110]: section “Posting Shifts”: and when a shift is posted, matches are identified and stored and workers who qualify may be notified by the system’ messaging and/or by the workers’ selected notification method and results displayed when user logs in [0101] and fig 19, a hiring entity may view status of shifts entered by selecting day or date range  and presented with a list of workers who responded to for each shift and may include details, e.g. workers’ ratings (e.g. reliability, professionalism, composite) (associated with user profile) [0109-110] and see fig 10-11 given above – annotated by examiner)).
For motivation, see rejection of claim 1.
As to claims 8-11, see similar rejection to claims 1-4, respectively, where the system is taught by the method.
As to claims 15-18, see similar rejection to claims 1-4, respectively, where the device is taught by the method.
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0125156 A1 to Mehra et al. (“Mehra”) in view of U.S. Patent Publication No. 2013/025485 A1 to Ordille et al. (“Ordille”), U.S. Patent No. 2008/0027783 A1 to Hughes et al. (“Hughes”) and further in .
As to claim 5, Mehra, Ordille and Hughes disclose the method of claim 1.
Mehra did not explicitly disclose receiving a request that includes an identification of the duration.
Dotan-Cohen discloses receiving a request that includes an identification of the duration (Dotan-Cohen: fig 1-6, [0008-217]: history determiner 262 can identify times a user having one or more particular roles worked on or will work on a project and expose it to users and this could include generating a summary of projects and time over a user-specified (receiving request that includes) time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0180] - receiving a request that includes an identification of the duration) [0172] … a user may view (receiving request that includes) aspects of information from his or her project or role models may be displayed or made accessible via interface manager 260 and presentation component 220 and, for instance, models of other users profiles and/or aggregated models may be generated for display … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots (an identification of the duration), may be displayed to one or more users [0180] …).
Mehra, Ordille, Hughes and Dotan-Cohen are analogous art because they are from the same field of endeavor with respect to roles.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dotan-Cohen into the method by Mehra, Ordille and Hughes.  The suggestion/motivation would have been to provide repository of role associations to users and/or engagement level of users to schedule or reschedule and rank entities for particular users, such as for display to a user and/or to determine whether to notify or alert particular users (Dotan-Cohen: [0007]).
As to claim 6, Mehra, Ordille, Hughes and Dotan-Cohen disclose receiving a search request from a client device associated with the user profile identify times a user having one or more particular roles worked on or will work on a project and expose it to users (receiving a search request from a client device) and this could include generating a summary of projects and time over a user-specified time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0180] - associated with the user profile during the duration) [0172] … a user may view (a search request from a client device) aspects of information from his or her project or role models (associated with the user profile)  may be displayed or made accessible via interface manager 260 and presentation component 220 (receiving a search request from a client device associated with the user profile) and, for instance, models of other users profiles and/or aggregated models may be generated for display (associated with other user profiles) … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots (associated with the user profile during the duration), may be displayed to one or more users [0180] …), 
the search request including a search criteria (Dotan-Cohen: fig 1-6, [0008-217]: … as an example, users may provide search criteria specifying a particular role(s) and item ranker may analyze project repositories to rank the users by similarity to particular roles (e.g. using confidence scores above) or associate user with particular roles in advance and return one or more users that satisfy the search criteria [0178]);
generating a set of search results based on the search criteria and the user role associated with the user profile during the duration (Dotan-Cohen: fig 1-6, [0008-217]: history determiner 262 can identify times a user having one or more particular roles worked on or will work on a project and expose it to users and this could include generating a summary of projects and time over a user-specified time period (e.g. weekly, monthly, daily) for one or more particular roles (see with [0178; 180] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) [0172] … a user may view aspects of information from his or her project or role models (user role associated with the user profile)  may be displayed or made accessible via interface manager 260 and presentation component 220 (see with [0178; 180] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) and, for instance, models of other users profiles and/or aggregated models may be generated for display (associated with other user profiles) … moreover, complementary or shadow calendar for one or more users, based on associations between projects and time slots, may be displayed to one or more users (see with [0172; 178] - generating a set of search results based on the search criteria and the user role associated with the user profile during the duration) [0180] …); and
causing display of the set of search results at the client device (Dotan-Cohen: fig 1-6, [0008-217]: … as an example, users may provide search criteria specifying a particular role(s) and item ranker may analyze project repositories to rank the users by similarity to particular roles (e.g. using confidence scores above) or associate user with particular roles in advance and return one or more users that satisfy the search criteria (see with [0172; 180] - causing display of the set of search results at the client device) [0178]).
For motivation, see rejection of claim 1.
As to claims 12-13, see similar rejection to claims 5-6, respectively, where the system is taught by the method.
As to claims 19-20, see similar rejection to claims 5-6, respectively, where the device is taught by the method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443